Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION	
	Status of claims
Claims 1-16 had been canceled by applicant.
In summary, claims 17-24 are pending and examined in the office action.  

Information Disclosure Statement
The Information Disclosure Statements filed on 3/30/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
	
Priority
Instant application 16834066, filed 03/30/2020, is a division of 15523219, filed 04/28/2017, now U.S. Patent #10638689. 
15523219 is a national stage entry of PCT/EP2015/075127, International Filing Date: 10/29/2015. It claims foreign priority to 14191135.4, filed 10/30/2014, which is granted.

Deposit of Biological Material
This application requires public availability of specific biological material (NCIMB 42086 in claim 19) to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement on page 75 of the specification indicating that an acceptable deposit of the 
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute. 

Claim Objections
Claim 17 is objected for the informalities:
In claim 17, “QTL6.1”, “QTL7.1” and “Nr:1” appear in a claim for the first time, each of the full names should be provided, followed by the abbreviation in a (). 
Appropriate corrections are required. 

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10638689 (US application 15523219).  
The instant application shares multiple inventors and the same applicant (Nunhems BV) with US Patent 10638689. 
US Patent 10638689 claims:
1. A Lactuca sativa plant comprising an introgression fragment from Lactuca virosa on chromosome 6 and/or on chromosome 7 which comprises a Quantitative Trait Locus (QTL) that confers resistance against Nasonovia ribisnigri biotype 1 (Nr:1), and wherein said introgression fragment on chromosome 6 comprises QTL6.1 in the region starting at 77 Mb and ending at 162 Mb of chromosome 6 and wherein said introgression fragment on chromosome 7 comprises QTL7.1 in the region starting at 203 Mb and ending at 219 Mb of chromosome 7,
wherein said introgression fragment on chromosome 6 comprises at least 1 of the following markers:

b) the CC or CT genotype for the Single Nucleotide Polymorphism marker SNP 02 in SEQ ID NO: 2;
c) the TT or CT genotype for the Single Nucleotide Polymorphism marker SNP2.24 in SEQ ID NO: 24; and/or
d) the AA or AC genotype for the Single Nucleotide Polymorphism marker SNP 03 in SEQ ID NO: 3, and
wherein the introgression fragment on chromosome 7 comprises at least 1 of the following markers:
e) the TT or TC genotype for the Single Nucleotide Polymorphism marker SNP 17 in SEQ ID NO: 17;
f) the TT or TC genotype for the Single Nucleotide Polymorphism marker SNP17.25 in SEQ ID NO: 25;
g) the GG or GC genotype for the Single Nucleotide Polymorphism marker SNP 18 in SEQ ID NO: 18; and/or
h) the GG or GA genotype for the Single Nucleotide Polymorphism marker SNP 19 in SEQ ID NO: 19.
2. The plant according to claim 1, comprising both the introgression fragment on chromosome 6 and on chromosome 7.
3. The plant according to claim 1, wherein said introgression fragment on chromosome 6 further comprises:
i) the GG or GT genotype for the Single Nucleotide Polymorphism marker VSP1 in SEQ ID NO: 26; or
j) the AA or AC genotype for the Single Nucleotide Polymorphism marker VSP3 in SEQ ID NO: 27.
4. The plant according to claim 1, wherein said introgression fragment on chromosome 7 further comprises:
k) the CC or CA genotype for the Single Nucleotide Polymorphism marker VSP2 in SEQ ID NO: 28, or
l) the GG or GA genotype for the Single Nucleotide Polymorphism marker VSP4 in SEQ ID NO: 29.
5. The plant according to claim 1, wherein the Lactuca sativa plant is loose-leaf lettuce, Romaine lettuce, Crisphead lettuce, Butterhead lettuce, Batavia lettuce or Stem lettuce.
6. The plant according to claim 1, wherein said introgression fragment is a fragment of chromosome 6 and/or 7 as found in L. virosa accession NCIMB42086.
7. A seed from which a plant according to claim 1 can be grown.
8. Leaves or heads of the plant according to claim 1.

10. The progeny plant according to claim 9, wherein the progeny plant is produced by one or more of: selfing, crossing, mutation, double haploid production or transformation.
11. A part of a lettuce plant according to claim 1, wherein the part is selected from the group consisting of: stems, cuttings, petioles, cotyledons, flowers, anthers, pollen, ovaries, roots, root tips, protoplasts, callus, microspores, stalks, ovules, shoots, seeds, embryos, embryo sacs, cells, buds, leaves, and meristems, and wherein said part comprises the introgression fragment on chromosome 6 comprising QTL6.1 and/or chromosome 7 comprising QTL7.1.
12. The plant according to claim 1, wherein said introgression fragment on chromosome 6 comprises the CC or CT genotype for the Single Nucleotide Polymorphism marker SNP_02 in SEQ ID NO: 2, and the AA or AC genotype for the Single Nucleotide Polymorphism marker for VSP3 in SEQ ID NO: 27.
13. The plant according to claim 1, wherein said introgression fragment on chromosome 7 comprises the GG or GC genotype for the Single Nucleotide Polymorphism marker for SNP_18 in SEQ ID 18, and the GG or GA genotype for the Single Nucleotide Polymorphism marker for VSP4 in SEQ ID NO: 29.

Although the claims at issue are not identical, they are not patentably distinct from each other because:  
According to instant specification (table 1 in p81 to p83), SEQ ID NOs: 2-3, 23-24, 26-27 are within QTL6.1.  SEQ ID NOs: 17-19, 25, 28-29 are within QTL7.1. 
By sequence alignment, SEQ ID NOs: 2-3, 23-4, 26-27 (QTL6.1) and SEQ ID NOs: 17-19, 25, 28-29 (QTL7.1) are identical in the US Patent and instant application.  The US Patent claims the SEQ ID NOs (100% identities), which is more specific than 95% sequence identities claimed in instant application. 
Thus, the US Patent claims the plant, seed, leaves, progeny, and part of the plant comprising the same SNPs and sequences, while the instant application claims the method of using the SNPS comprising the same sequences.  
Nasonovia ribisnigri biotype 1 (Nr:1) is the same in the US Patent and instant application. 
The claimed deposit NCIMB42086 is the same in the US Patent (claim 6) and instant application (claims 19 and 24). 
One ordinary skill in the art would have realized the specific Nr:1 resistant QTLs, SNPs and sequences as claimed in the US Patent, and been motivated to use the specific QTLs, SNPs and sequences for the same purpose of Nr:1 resistance, and to transfer the specific QTLs, SNPs and sequences to progenies by crossing.  
Therefore, the instant claims are obvious variant of the claims of the US Patent. 
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, there is no restriction between the product claims and method claims in parent application US application 15523219 (US Patent 10638689), or in instant application.  Thus, the double patenting rejection is proper.    


	
Claim Rejections - 35 USC § 112
Lacking written description

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Amended claims 17-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Interpretation of “the introgression fragment” in claim 23: According to specification ([0091]), “Introgression fragment” refers to a chromosome fragment (or chromosome part or region) which has been introduced into another plant of the same or related species by crossing or traditional breeding techniques….. the term “introgression fragment” never includes a whole chromosome, but only a part of a chromosome. 
In view of the specification above and context of the claim, “the introgression fragment” is interpreted as a fragment comprising QTL6.1 and/or QTL7.1.  

Claims are drawn to methods for introducing QTL6.1 and/or QTL7.1 to Lactuca sativa, for screening Lactuca sativa for the presence of QTL6.1 and/or QTL7.1, for generating a cultivated lettuce plant comprising Nr:1 resistance comprising QTL6.1 and/or QTL7.1, by cross-breeding.  

Claims are broadly drawn to use a genus of markers indicative to QTL7.1: a genus of sequences at equivalent positions of SEQ ID NOs: 17-19, 25, 28-29 and comprising at least 95% identities to SEQ ID NOs: 17-19, 25, 28-29; and genus of “markers” located physically in-between SNP_17 and SNP_19; or in between SNP17.25 and SNP_19, or in between SNP17.25 and SNP_18, or in between SNP_18 and SNP_19.
As claimed, if a Lactuca sativa plant comprised any of above “markers”, such plant would comprise QTL6.1 and/or QTL7.1, and would confer Nr:1 (N ribisnigri biotype 1) resistance.   

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The sequences are from NCIMB 42086, each is 141 bases in length.   
The specification only provides testing examples of above sequences from NCIMB 42086 that are associated to Nr:1 resistance (QTL6.1 and QTL7.1, pages 78-93, examples 1-4).   The resistance is associated to heterozygote or homozygote substitutions in position 71 of each of SEQ ID NOs: 2-3, 23-24, 26-27, 17-19, 25, 28-29 (Examples 1-3 in p76-81, Fig 3B, tables 1-7 in p82-91).  
However, 
1. the specification does not describe genus of sequences at equivalent positions of SEQ ID NOs: 2-3, 23-24, 26-27, 17-19, 25, 28-29 and comprising at least 95% identities to SEQ ID NOs: 2-3, 23-24, 26-27, 17-19, 25, 28-29, are associated to Nr:1 resistance.
The specification only demonstrated that the resistance is associated to heterozygote or homozygote substitutions in position 71 of each of SEQ ID NO (tables 4-7), no deletion or insertion.  
If the claimed genus of fragments were 95% identical or complement to SEQ ID NOs, meaning that 5% (or 7 of 141 bases) could be deleted, inserted or substituted.  
Even if the claimed genus of fragments were 99% identical to SEQ ID NOs, meaning that 1% (or 1 of 141 bases) could be deleted, inserted or substituted. 
According to the specification, one base change (less than 1%) in a SNP would change the structure and function of a SNP. For example, specification (table 4), a Cytosine (C) substitutes a Thymines (T) at nucleotide 71 of SEQ ID NO: 23, the function of SEQ ID NO: 23 changed.  Thus, one base substitution affected if a 141 base sequence (a SNP) confers resistance to Nr:1 or not confers resistance to Nr:1. The specification does not describe that a single base change in any other position of a 141 base SNP would not affect the function of resistance to Nr:1.  

The specification does not describe the any structure of those “markers”, not to mention the common structure feature of those “markers”.  The specification does not even define the length requirement of those “markers”.  The specification does not even provide a single example of those “markers”. 
Thus, the specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  How a person skilled in the art would use those sequences and “markers” to test and screen (indicative) QTL6.1 and/or QTL7.1, to introducing the claimed Nr:1 resistance to Lactuca sativa?  

Furthermore, in prior art, there is no descriptions of the claimed genus of sequences or indicative “markers. In contrary, mutations in plant locus lead to unpredictable functional changes of polynucleotides and QTLs.  Gallois et al (Role of the Genetic Background in Resistance to Plant Viruses. Int. J. Mol. Sci. 19, 1-20, 2018) teach that similar mutations by breeding or mutagenesis affecting genes are associated with very different, if not contradictory, phenotypes (page 1, 1st para), and can impair plant resistance to pathogens (page 7, 2nd para).  Gallois et al teach that effects of mutations and background changes are largely unpredictable and can be either positive or negative on the phenotypic expression of resistance genes or QTL (page 13, last para). 

Regarding the aspect of representative number of species, each of SEQ ID NOs: 2-3, 23-24, 26-27, 17-19, 25, 28-29 is a polynucleotide of 141 bases.  For 95% sequence identity, up to 5% or 7 bases can be substituted, deleted, or added. Thus, (7+6+5+4+3+2+1) amino acids can be substituted, deleted, or added, each sequence can be 134-148 bases long.  
The “markers” located physically in-between SNP1.23 and SNP_03; or in between SNP_02 and SNP_03; or in between SNP2.24 and SNP_03; in-between SNP_17 and SNP_19; or in between SNP17.25 and SNP_19, or in between SNP17.25 and SNP_18, or in between SNP_18 and SNP_19, have even more species. 
Thus, applicant claims an extremely large number of sequences and “markers”. As analyzed above, they are heterologous in structure without description of association to the function of Nr:1 resistance. 
Each of the described SEQ ID NOs has a very specific 141 bases, and a specific base at position 71.  Each of the described SEQ ID NOs does not demonstrate the common structure feature of the genus of sequences that are heterologous in structures, and do not represent the genus of sequences that are heterologous in structures. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court' s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   


Remarks 
Sequences at least 95% identical to instant SEQ ID NOs: 2, 3 and 18 are disclosed in prior art. However, the references do not teach or suggest that the sequences are related to resistance to Nr: 1.  

Thus, there is no art rejection made.  However, claims are rejected for double patenting and 112 rejection.  See “Sequence Matches”:

Sequence Matches
Against instant SEQ ID NO: 2
JI582884/c
LOCUS       JI582884                1639 bp    mRNA    linear   TSA 25-APR-2011
DEFINITION  TSA: Lactuca sativa Letassy_X1_12830 mRNA sequence.
ACCESSION   JI582884
VERSION     JI582884.1
DBLINK      BioProject: PRJNA65477
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 1639)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Lettuce transcriptome assembly
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1639)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     High quality selected reads were assembled using Velvet with
            different K-mer values (35 to 55) and CLC Genomic Workbench.
            Contigs generated by Velvet and CLC were combined into a
            mega-assembly using CAP3. The final assembly was validated by
            re-alignment of the raw reads to the consensus sequences.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet, CLC, CAP3
            Coverage              :: 100x
            Sequencing Technology :: Illumina GA II
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1639
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:4236"

  Query Match             98.9%;  Score 139.4;  DB 185;  Length 1639;
  Best Local Similarity   99.3%;  
  Matches  140;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AATCAACATCAAGCCTCTTCAAGCTAGCTTCACAACAAGCCCTCACGTACTCAGGTTCCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        648 AATCAACATCAAGCCTCTTCAAGCTAGCTTCACAACAAGCCCTCACGTACTCAGGTTCCC 589

Qy         61 CGTGGACTTCCGATTGACCGATTGTTTCCCCAAATTTGATCCCAAATTTCGTGGCTAATT 120

Db        588 CGTGGACTTCTGATTGACCGATTGTTTCCCCAAATTTGATCCCAAATTTCGTGGCTAATT 529

Qy        121 GAACATCCTCTCTCTTCACTC 141
              |||||||||||||||||||||
Db        528 GAACATCCTCTCTCTTCACTC 508

Against instant SEQ ID NO: 3
JI574041/c
LOCUS       JI574041                4530 bp    mRNA    linear   TSA 25-APR-2011
DEFINITION  TSA: Lactuca sativa Letassy_X1_2061 mRNA sequence.
ACCESSION   JI574041
VERSION     JI574041.1
DBLINK      BioProject: PRJNA65477
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 4530)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Lettuce transcriptome assembly
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 4530)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     High quality selected reads were assembled using Velvet with
            different K-mer values (35 to 55) and CLC Genomic Workbench.
            Contigs generated by Velvet and CLC were combined into a
            mega-assembly using CAP3. The final assembly was validated by
            re-alignment of the raw reads to the consensus sequences.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet, CLC, CAP3
            Coverage              :: 100x
            Sequencing Technology :: Illumina GA II
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..4530
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:4236"

  Query Match             98.9%;  Score 139.4;  DB 185;  Length 4530;
  Best Local Similarity   99.3%;  
  Matches  140;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TAGGGTTTGCGAACAAGATCGAGTTGCCGGAGATTCTCCAAGGACTGCTCTTGGCATCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        197 TAGGGTTTGCGAACAAGATCGAGTTGCCGGAGATTCTCCAAGGACTGCTCTTGGCATCTT 138

Qy         61 CCGACGACAGAGGTCTTGCTCTCACTGCGACGTTGATTCTCTCCATGGTTGCTCGGATTG 120
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        137 CCGACGACAGCGGTCTTGCTCTCACTGCGACGTTGATTCTCTCCATGGTTGCTCGGATTG 78

Qy        121 GAGTAGGTGGAGAGAGGGTTT 141
              |||||||||||||||||||||
Db         77 GAGTAGGTGGAGAGAGGGTTT 57

Against instant SEQ ID NO: 18
RESULT 1
JI597323
LOCUS       JI597323                 818 bp    mRNA    linear   TSA 25-APR-2011
DEFINITION  TSA: Lactuca sativa Letassy_X1_8670 mRNA sequence.
ACCESSION   JI597323
VERSION     JI597323.1
DBLINK      BioProject: PRJNA65477
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 818)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Lettuce transcriptome assembly
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 818)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     High quality selected reads were assembled using Velvet with
            different K-mer values (35 to 55) and CLC Genomic Workbench.
            Contigs generated by Velvet and CLC were combined into a
            mega-assembly using CAP3. The final assembly was validated by
            re-alignment of the raw reads to the consensus sequences.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet, CLC, CAP3
            Coverage              :: 100x
            Sequencing Technology :: Illumina GA II
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..818
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:4236"

  Query Match             98.9%;  Score 139.4;  DB 185;  Length 818;
  Best Local Similarity   99.3%;  
  Matches  140;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TTGTATATTTAATCGACTTTGTAAGACTTTATTTGCCTAGCTTCAAGCTTGCTTTTTATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        671 TTGTATATTTAATCGACTTTGTAAGACTTTATTTGCCTAGCTTCAAGCTTGCTTTTTATT 730

Qy         61 TATAAAACTTGCTGTCTTTTCGATTGGTTAAATCACAAACTTTGGCTGCTTCAAGTCTTT 120
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        731 TATAAAACTTCCTGTCTTTTCGATTGGTTAAATCACAAACTTTGGCTGCTTCAAGTCTTT 790

Qy        121 CATTTTAATCTCTAGTCTAAC 141
              |||||||||||||||||||||
Db        791 CATTTTAATCTCTAGTCTAAC 811


Against instant SEQ ID NO: 17

DY978165/c
LOCUS       DY978165                 853 bp    mRNA    linear   EST 06-OCT-2006
DEFINITION  CLSS11917.b1_I03.ab1 CLS(LMS) lettuce sativa Lactuca sativa cDNA
            clone CLSS11917, mRNA sequence.
ACCESSION   DY978165
VERSION     DY978165.1

KEYWORDS    EST.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 853)
  AUTHORS   Michelmore,R.W., Knapp,S., Rieseberg,L., Bradford,K., Kesseli,R.,
            Boore,J., Kozik,A., Matvienko,M., Lavelle,D. and McHale,L.
  TITLE     Lettuce (Lactuca sativa) ESTs (set 3) from the Compositae Genome
            Project http://compgenomics.ucdavis.edu/
  JOURNAL   Unpublished (2006)
COMMENT     Contact: Alexander Kozik [R.W.Michelmore]
            R.W.Michelmore Lab, Genome Center
            University of California at Davis (UCD)
            451 East Health Sciences Drive, UCD, Davis, CA 95616, USA
            Tel: 1-(530)-754-9648
            Fax: 1-(530)-754-9658
            Email: akozik@atgc.org [rwmichelmore@ucdavis.edu]
            Library was sequenced at Joint Genome Institute, Walnut Creek CA,
            using ABI 3730 machines. Clone CLSS11917 can be order at Arizona
            Genomic Institute (AGI): http://genome.arizona.edu/orders/ from
            Library LS_SEk by GenBank accession number DY978165.
FEATURES             Location/Qualifiers
     source          1..853
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /cultivar="Salinas"
                     /db_xref="taxon:4236"
                     /clone="CLSS11917"
                     /lab_host="E.coli"
                     /clone_lib="SAMN00149969 CLS(LMS) lettuce sativa"
                     /note="Vector: pBRcDNASfiAB; The normalized library was
                     constructed from multiple sources of RNA from a single
                     genotype using Trimmer-Direct kit. cDNAs were then
                     size-fractionated, directionally cloned into a custom
                     medium-copy vector and transformations made with three
                     size classes (L-large, M-medium and S-small) to minimize
                     size bias due to differential transformation efficiency.
                     Details of each source of RNA and library construction can
                     be obtained at http://cgpdb.ucdavis.edu/"

  Query Match             87.0%;  Score 122.6;  DB 80;  Length 853;
  Best Local Similarity   96.9%;  
  Matches  125;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy         13 TCCTTACGTATTGAGCACGAAAGAGAATTCTCTGTTCGCTATTGCACAAGTCTACAGCTA 72
              ||  || ||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        399 TCAATATGTATTGAGCACGAAAGAGAATTCTCTGTTCGCTATTGCACAAGTCTACAGCCA 340

Qy         73 GCTGTTTAAGGAACACTTTTCGGTTGAGTTGCTTTGGAGATGTTATATCCAAATCCATTG 132
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        339 GCTGTTTAAGGAACACTTTTCGGTTGAGTTGCTTTGGAGATGTTATATCCAAATCCATTG 280

Qy        133 ATCCACTTG 141
              |||||||||
Db        279 ATCCACTTG 271


Against instant SEQ ID NO: 19

HS343048
LOCUS       HS343048                 215 bp    mRNA    linear   EST 13-JAN-2011
DEFINITION  Xa21_454_37082 Oryza longistaminata cultivar IRGC 110404 Xa21
            transcriptome Oryza longistaminata cDNA clone Xa21_454_37082, mRNA
            sequence.
ACCESSION   HS343048

DBLINK      BioSample: SAMN00169909
KEYWORDS    EST.
SOURCE      Oryza longistaminata
  ORGANISM  Oryza longistaminata
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; BOP
            clade; Oryzoideae; Oryzeae; Oryzinae; Oryza.
REFERENCE   1  (bases 1 to 215)
  AUTHORS   Yang,H., Hu,L., Hurek,T. and Reinhold-Hurek,B.
  TITLE     Global characterization of the root transcriptome of a wild species
            of rice, Oryza longistaminata, by deep sequencing
  JOURNAL   BMC Genomics 11, 705 (2010)
   PUBMED   21159186
COMMENT     Contact: Barbara Reinhold-Hurek
            Lab of General Microbiology
            University Bremen, Dept. of Microbe-Plant-Interactions
            Postfach 330440, Bremen D-28334 Germany
            Tel: 0421-218 62861
            Fax: 0421-218 9058
            Email: breinhold@uni-bremen.de
            Via
            http://gabi.rzpd.de/database/cgi-bin/GreenCards.pl.cgi?Mode=ShowBio
            Object&App=ncbi&BioObjectId=2865140 a detailed clone description is
            available.
            Insert Length: 215   Std Error: 0.00.
FEATURES             Location/Qualifiers
     source          1..215
                     /organism="Oryza longistaminata"
                     /mol_type="mRNA"
                     /cultivar="IRGC 110404"
                     /db_xref="taxon:4528"
                     /clone="Xa21_454_37082"
                     /tissue_type="Roots"
                     /dev_stage="Grown- up stage, not flowering"
                     /clone_lib="SAMN00169909 Oryza longistaminata cultivar
                     IRGC 110404 Xa21 transcriptome"
                     /note="Xa21 transcriptome, direct sequencing of cDNA
                     (pyrosequencing) without cloning steps"

  Query Match             44.8%;  Score 62.6;  DB 140;  Length 215;
  Best Local Similarity   92.5%;  
  Matches   62;  Conservative    3;  Mismatches    2;  Indels    0;  Gaps    0;

Qy         75 CTAGAACAATGRMATCCTTGAARGCTTTAGTGCATCAGATCAAGCTTCAACACTCCAGTT 134
              | | |||||||::|||||||||:|||||||||||||||||||||||||||||||||||||
Db        134 CAAAAACAATGACATCCTTGAAGGCTTTAGTGCATCAGATCAAGCTTCAACACTCCAGTT 193

Qy        135 CATTAAG 141
              |||||||
Db        194 CATTAAG 200


Against instant SEQ ID NO: 23

BH968797/c
LOCUS       BH968797                 699 bp    DNA     linear   GSS 02-OCT-2002
DEFINITION  odg74h02.g1 B.oleracea002 Brassica oleracea genomic, genomic survey
            sequence.
ACCESSION   BH968797
VERSION     BH968797.1
DBLINK      BioSample: SAMN00182084
KEYWORDS    GSS.
SOURCE      Brassica oleracea (wild cabbage)
  ORGANISM  Brassica oleracea
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Brassiceae; Brassica.

  AUTHORS   Delehaunty,K., Fewell,G., Fulton,L., McCombie,W.R., Miner,T.,
            Nash,W., Rabinowicz,P.D. and Wilson,R.K.
  TITLE     Whole genome shotgun reads from Brassica oleracea
  JOURNAL   Unpublished
COMMENT     Contact: Richard K. Wilson
            Genome Sequencing Center
            Washington University School of Medicine
            Email: submissions@watson.wustl.edu
            Plate: odg74  row: h  column: 02
            Seq primer: -28RPpOT reverse
            Class: shotgun
            High quality sequence start: 16
            High quality sequence stop: 465.
FEATURES             Location/Qualifiers
     source          1..699
                     /organism="Brassica oleracea"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:3712"
                     /clone_lib="SAMN00182084 B.oleracea002"
                     /note="Vector: pOTw13; Whole genome shotgun library from
                     flowering buds. DNA was purified from a crude nuclear prep
                     using Brassica oleracea TO1000DH3 buds provided by Thosmas
                     Osborn at the University of Wisconsin. Genomic DNA was
                     provided by Pablo Rabinowicz (CSHL) and the shotgun
                     library prepared at Washington University Genome
                     Sequencing Center."

  Query Match             34.2%;  Score 48;  DB 149;  Length 699;
  Best Local Similarity   63.9%;  
  Matches   69;  Conservative    2;  Mismatches   37;  Indels    0;  Gaps    0;

Qy         34 GCAAACGGGAGGGGAATCCTGGATGTTCAAGCTGGATCGAAACTCTAGAAAAAGAGGTGA 93
              |||  |||   | |  |   ||| | ||||||| || ||||||||  ||| ||  |   |
Db        685 GCAGTCGGAGTGAGGTTGTCGGAAGCTCAAGCTAGAGCGAAACTCGTGAACAATGGTGTA 626

Qy         94 TGGAATACTTTAGTGAAAATKTTAACATATTGAGAAGATGATGGYACA 141
               ||| | | || ||||| ||:| | ||||| |   |  ||||||:|||
Db        625 GGGAGTCCCTTGGTGAATATGTCAGCATATGGGAGATTTGATGGCACA 578

Against instant SEQ ID NO: 24
EL404125/c
LOCUS       EL404125                 830 bp    mRNA    linear   EST 27-NOV-2007
DEFINITION  CFFS2056.b1_P09.ab1 CFF(LMS) safflower Carthamus tinctorius cDNA
            clone CFFS2056, mRNA sequence.
ACCESSION   EL404125
VERSION     EL404125.1
DBLINK      BioSample: SAMN00152607
KEYWORDS    EST.
SOURCE      Carthamus tinctorius (safflower)
  ORGANISM  Carthamus tinctorius
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Carduoideae; Cardueae; Centaureinae; Carthamus.
REFERENCE   1  (bases 1 to 830)
  AUTHORS   Michelmore,R.W., Knapp,S.J., Rieseberg,L., Kesseli,R., Boore,J.,
            Kozik,A., Matvienko,M., Lavelle,D., Bushman,S.B. and Tang,S.
  TITLE     Safflower ESTs from the Compositae Genome Project
            http://compgenomics.ucdavis.edu/
  JOURNAL   Unpublished
COMMENT     Contact: Alexander Kozik [R.W.Michelmore]
            R.W.Michelmore Lab, Genome Center
            University of California at Davis (UCD)
            451 East Health Sciences Drive, UCD, Davis, CA 95616, USA
            Tel: 1-(530)-754-9648
            Fax: 1-(530)-754-9658

            Library was sequenced at Joint Genome Institute, Walnut Creek CA,
            using ABI 3730 machines. Clone CFFS2056 can be ordered at Arizona
            Genomic Institute (AGI): http://genome.arizona.edu/orders/ from
            Library CT__Ec by GenBank accession number EL404125.
FEATURES             Location/Qualifiers
     source          1..830
                     /organism="Carthamus tinctorius"
                     /mol_type="mRNA"
                     /db_xref="taxon:4222"
                     /clone="CFFS2056"
                     /clone_lib="SAMN00152607 CFF(LMS) safflower"
                     /lab_host="E.coli"
                     /note="Vector: pBRcDNASfiAB; The normalized library was
                     constructed from multiple sources of RNA from a single
                     genotype using Trimmer-Direct kit. cDNAs were then
                     size-fractionated, directionally cloned into a custom
                     medium-copy vector and transformations made with three
                     size classes (L-large, M-medium and S-small) to minimize
                     size bias due to differential transformation efficiency.
                     Details of each source of RNA and library construction can
                     be obtained at http://cgpdb.ucdavis.edu/"

  Query Match             81.7%;  Score 114.8;  DB 82;  Length 830;
  Best Local Similarity   89.7%;  
  Matches  122;  Conservative    1;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          6 ACATACCTTAGGCAATTGGTAGCTGATGTTGAATTCTCAATTGGTTGGAACTCTAAATGC 65
              | || |||||||||||| ||||||||||||||| ||||| ||| ||||||||||||||||
Db        402 AGATCCCTTAGGCAATTAGTAGCTGATGTTGAACTCTCACTTGATTGGAACTCTAAATGC 343

Qy         66 TTCCTTAAAGTTCGTAAAAGAGAAACATGAATAGAATCAATCAATAAGSTAGGAGACTTG 125
              ||||| ||| | |||||||| ||||||||||||||||| |||||||| :|||||||||||
Db        342 TTCCTCAAATTGCGTAAAAGGGAAACATGAATAGAATCTATCAATAAACTAGGAGACTTG 283

Qy        126 CTTCTAATGGATGCCA 141
              ||||||||||| ||||
Db        282 CTTCTAATGGACGCCA 267

Against instant SEQ ID NO: 25
DY965374
LOCUS       DY965374                 839 bp    mRNA    linear   EST 06-OCT-2006
DEFINITION  CLSM16614.b1_L01.ab1 CLS(LMS) lettuce sativa Lactuca sativa cDNA
            clone CLSM16614, mRNA sequence.
ACCESSION   DY965374
VERSION     DY965374.1
DBLINK      BioSample: SAMN00149969
KEYWORDS    EST.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 839)
  AUTHORS   Michelmore,R.W., Knapp,S., Rieseberg,L., Bradford,K., Kesseli,R.,
            Boore,J., Kozik,A., Matvienko,M., Lavelle,D. and McHale,L.
  TITLE     Lettuce (Lactuca sativa) ESTs (set 3) from the Compositae Genome
            Project http://compgenomics.ucdavis.edu/
  JOURNAL   Unpublished (2006)
COMMENT     Contact: Alexander Kozik [R.W.Michelmore]
            R.W.Michelmore Lab, Genome Center
            University of California at Davis (UCD)
            451 East Health Sciences Drive, UCD, Davis, CA 95616, USA
            Tel: 1-(530)-754-9648
            Fax: 1-(530)-754-9658
            Email: akozik@atgc.org [rwmichelmore@ucdavis.edu]

            using ABI 3730 machines. Clone CLSM16614 can be order at Arizona
            Genomic Institute (AGI): http://genome.arizona.edu/orders/ from
            Library LS_SEj by GenBank accession number DY965374.
FEATURES             Location/Qualifiers
     source          1..839
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /cultivar="Salinas"
                     /db_xref="taxon:4236"
                     /clone="CLSM16614"
                     /lab_host="E.coli"
                     /clone_lib="SAMN00149969 CLS(LMS) lettuce sativa"
                     /note="Vector: pBRcDNASfiAB; The normalized library was
                     constructed from multiple sources of RNA from a single
                     genotype using Trimmer-Direct kit. cDNAs were then
                     size-fractionated, directionally cloned into a custom
                     medium-copy vector and transformations made with three
                     size classes (L-large, M-medium and S-small) to minimize
                     size bias due to differential transformation efficiency.
                     Details of each source of RNA and library construction can
                     be obtained at http://cgpdb.ucdavis.edu/"

  Query Match             85.3%;  Score 119.6;  DB 80;  Length 839;
  Best Local Similarity   90.6%;  
  Matches  125;  Conservative    2;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 CGCATCATCGACCTCTCATTTAATTCATTTTCTGGTGATCTGCCACATCAGTACTTCCAG 60
              ||||||||| ||||||| |||||||||||||||||||||||||||||||||  |||||||
Db        654 CGCATCATCAACCTCTCGTTTAATTCATTTTCTGGTGATCTGCCACATCAGCTCTTCCAG 713

Qy         61 GATTGGTCAGTAATGAAGGAGACAAAACAAAATGCAGCATATATGCAAKCAAATGTTGAT 120
              |||||||||| ||||||||||||| ||||||||||||| |||||| ||:|||||||||||
Db        714 GATTGGTCAGCAATGAAGGAGACAGAACAAAATGCAGCGTATATGGAAGCAAATGTTGAT 773

Qy        121 ATTTTGGGGGAAARGTAC 138
              ||||| |||  ||:||||
Db        774 ATTTTTGGGACAAAGTAC 791

Against instant SEQ ID NO: 26
GS752573
LOCUS       GS752573                 457 bp    DNA     linear   GSS 09-JUL-2011
DEFINITION  1061064167179_TR POTATO-F-03-40KB Solanum phureja genomic clone
            1061064167179, genomic survey sequence.
ACCESSION   GS752573
VERSION     GS752573.1
DBLINK      BioSample: SAMN00188474
KEYWORDS    GSS.
SOURCE      Solanum phureja
  ORGANISM  Solanum phureja
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 457)
  AUTHORS   The Potato Genome Sequencing Consortium.
  TITLE     Genome sequence and analysis of the tuber crop potato
  JOURNAL   Nature 475, 189-195 (2011)
COMMENT     Other_GSSs: 1061064167179_TF
            Contact: C. Robin Buell (MSU)
            Department of Plant Biology
            Michigan State University
            Room 166 Plant Biology Building, East Lansing, MI 48824, USA
            Email: buell@msu.edu
            Seq primer: TGCAGGTCGACTCTAGAGGAT
            Class: fosmid ends.
FEATURES             Location/Qualifiers

                     /organism="Solanum phureja"
                     /mol_type="genomic DNA"
                     /isolate="DM1-3 516R44 (CIP801092)"
                     /db_xref="taxon:172790"
                     /clone="1061064167179"
                     /clone_lib="SAMN00188474 POTATO-F-03-40KB"
                     /lab_host="E. coli EPI300"
                     /note="Vector: pCC1FOS; Site_1: Eco72 I; Site_2: Eco72 I;
                     The library was constructed using the Epicenter
                     CopyControl Fosmid Library production kit,
                     (http://epibio.com/pdftechlit/171pl128.pdf)."

  Query Match             46.7%;  Score 65.8;  DB 189;  Length 457;
  Best Local Similarity   66.7%;  
  Matches   94;  Conservative    0;  Mismatches   47;  Indels    0;  Gaps    0;

Qy          1 TTCATGCTTCTCACTCCATGTGTAAGTAGCTCCTTTATGGGTAAATGGTGTCAACGGAAC 60
              ||||   | |||||||||     |  | | | |||| || || |    ||| || ||  |
Db         56 TTCACATTCCTCACTCCACTGAAATTTGGTTTCTTTGTGTGTTAGCTTTGTTAAGGGTGC 115

Qy         61 AACAACTGAAGAAAATCCTTAGATAAACCTTTTGTAACATCCAACTAATCCTAGGATACT 120
              |||||  ||||| |||||||  || |||||||||||| | ||    ||||| |||| |||
Db        116 AACAATGGAAGAGAATCCTTCAATGAACCTTTTGTAATAACCTGTCAATCCAAGGAAACT 175

Qy        121 ACAAGTCTCAGTGGGACTTTT 141
              ||   |||| || ||  || |
Db        176 ACGGATCTCCGTAGGCGTTAT 196

Against instant SEQ ID NO: 27
GS066567
LOCUS       GS066567                 879 bp    DNA     linear   GSS 05-AUG-2009
DEFINITION  SIC_Ba0120O20.R SIC_Ba Setaria italica genomic 3', genomic survey
            sequence.
ACCESSION   GS066567
VERSION     GS066567.1
DBLINK      BioSample: SAMN00188412
KEYWORDS    GSS.
SOURCE      Setaria italica (foxtail millet)
  ORGANISM  Setaria italica
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Panicodae; Paniceae; Cenchrinae; Setaria.
REFERENCE   1  (bases 1 to 879)
  AUTHORS   Grimwood,J. and Schmutz,J.
  TITLE     Genomic Resources generated in support of the Foxtail Millet Genome
            Sequencing Project
  JOURNAL   Unpublished
COMMENT     Contact: Grimwood, J
            JGI-HudsonAlpha
            HudsonAlpha Genome Sequencing Center
            601 Genome Way, Huntsville, AL 35806, USA
            Tel: 256 327 5212
            Fax: 256 327 0964
            Email: jgrimwood@hudsonalpha.org
            Insert Length: 879   Std Error: 0.00
            Plate: SIC_Ba0120  row: O  column: 20
            Seq primer: SP6
            Class: BAC ends
            High quality sequence start: 39.
FEATURES             Location/Qualifiers
     source          1..879
                     /organism="Setaria italica"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4555"
                     /clone_lib="SAMN00188412 SIC_Ba"
                     /note="Vector: pIndigoBac536; Site_1: HindIII; Clones can

                     https://www.genome.clemson.edu"

  Query Match             34.0%;  Score 48;  DB 188;  Length 879;
  Best Local Similarity   62.5%;  
  Matches   75;  Conservative    0;  Mismatches   45;  Indels    0;  Gaps    0;

Qy          7 CATAGTCTTGTGAGCTTCTTCCATGAGAAGTTCTCTCATTCCTCCTACCTTGGGCACCAA 66
              | |||    ||| ||||| ||||  |  |  | ||||| |    |  |||||||||| | 
Db        632 CTTAGAAAGGTGTGCTTCATCCAGAATCATCTTTCTCAATTTCACATCCTTGGGCACTAC 691

Qy         67 AATCATATTTTGGAATTCGTTTAATCCTTTATTGTTTGTACTAAATGCTAACATTTTGCC 126
              |||| |||| | ||| |    |  ||| |  |||| |  | | ||  | || ||||||||
Db        692 AATCCTATTCTTGAAATACAATCCTCCATCCTTGTGTTGAGTGAACTCAAAAATTTTGCC 751

Against instant SEQ ID NO: 28
DY963950/c
LOCUS       DY963950                 875 bp    mRNA    linear   EST 06-OCT-2006
DEFINITION  CLSM14179.b1_F18.ab1 CLS(LMS) lettuce sativa Lactuca sativa cDNA
            clone CLSM14179, mRNA sequence.
ACCESSION   DY963950
VERSION     DY963950.1
DBLINK      BioSample: SAMN00149969
KEYWORDS    EST.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 875)
  AUTHORS   Michelmore,R.W., Knapp,S., Rieseberg,L., Bradford,K., Kesseli,R.,
            Boore,J., Kozik,A., Matvienko,M., Lavelle,D. and McHale,L.
  TITLE     Lettuce (Lactuca sativa) ESTs (set 3) from the Compositae Genome
            Project http://compgenomics.ucdavis.edu/
  JOURNAL   Unpublished (2006)
COMMENT     Contact: Alexander Kozik [R.W.Michelmore]
            R.W.Michelmore Lab, Genome Center
            University of California at Davis (UCD)
            451 East Health Sciences Drive, UCD, Davis, CA 95616, USA
            Tel: 1-(530)-754-9648
            Fax: 1-(530)-754-9658
            Email: akozik@atgc.org [rwmichelmore@ucdavis.edu]
            Library was sequenced at Joint Genome Institute, Walnut Creek CA,
            using ABI 3730 machines. Clone CLSM14179 can be order at Arizona
            Genomic Institute (AGI): http://genome.arizona.edu/orders/ from
            Library LS_SEj by GenBank accession number DY963950.
FEATURES             Location/Qualifiers
     source          1..875
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /cultivar="Salinas"
                     /db_xref="taxon:4236"
                     /clone="CLSM14179"
                     /lab_host="E.coli"
                     /clone_lib="SAMN00149969 CLS(LMS) lettuce sativa"
                     /note="Vector: pBRcDNASfiAB; The normalized library was
                     constructed from multiple sources of RNA from a single
                     genotype using Trimmer-Direct kit. cDNAs were then
                     size-fractionated, directionally cloned into a custom
                     medium-copy vector and transformations made with three
                     size classes (L-large, M-medium and S-small) to minimize
                     size bias due to differential transformation efficiency.
                     Details of each source of RNA and library construction can
                     be obtained at http://cgpdb.ucdavis.edu/"

  Query Match             89.2%;  Score 125.8;  DB 80;  Length 875;

  Matches  138;  Conservative    0;  Mismatches    2;  Indels    1;  Gaps    1;

Qy          1 TATAAATGTGTTGCAAGAAAACTGAATTTCAAGAAAGCAAATGTAATCACTCTTTTTTAA 60
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        709 TATAAATGTGTTGCAAGAAAACTGAATTTCAAGAAAGCAAATGTAACCACTCTTTTTTAA 650

Qy         61 TTATTTGTAGCACATCGTACTGATCATTTTGAGAAGTTCGATCAAAAGTTTATCTATTAT 120
              |||||||||| ||||||||||||||| |||||||||||||||||||||||||||||||||
Db        649 TTATTTGTAGAACATCGTACTGATCA-TTTGAGAAGTTCGATCAAAAGTTTATCTATTAT 591

Qy        121 CCCAATTTGATCACTTTGAAA 141
              |||||||||||||||||||||
Db        590 CCCAATTTGATCACTTTGAAA 570

Against instant SEQ ID NO: 29
DY965906/c
LOCUS       DY965906                 933 bp    mRNA    linear   EST 06-OCT-2006
DEFINITION  CLSM17114.b1_C08.ab1 CLS(LMS) lettuce sativa Lactuca sativa cDNA
            clone CLSM17114, mRNA sequence.
ACCESSION   DY965906
VERSION     DY965906.1
DBLINK      BioSample: SAMN00149969
KEYWORDS    EST.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 933)
  AUTHORS   Michelmore,R.W., Knapp,S., Rieseberg,L., Bradford,K., Kesseli,R.,
            Boore,J., Kozik,A., Matvienko,M., Lavelle,D. and McHale,L.
  TITLE     Lettuce (Lactuca sativa) ESTs (set 3) from the Compositae Genome
            Project http://compgenomics.ucdavis.edu/
  JOURNAL   Unpublished (2006)
COMMENT     Contact: Alexander Kozik [R.W.Michelmore]
            R.W.Michelmore Lab, Genome Center
            University of California at Davis (UCD)
            451 East Health Sciences Drive, UCD, Davis, CA 95616, USA
            Tel: 1-(530)-754-9648
            Fax: 1-(530)-754-9658
            Email: akozik@atgc.org [rwmichelmore@ucdavis.edu]
            Library was sequenced at Joint Genome Institute, Walnut Creek CA,
            using ABI 3730 machines. Clone CLSM17114 can be order at Arizona
            Genomic Institute (AGI): http://genome.arizona.edu/orders/ from
            Library LS_SEj by GenBank accession number DY965906.
FEATURES             Location/Qualifiers
     source          1..933
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /cultivar="Salinas"
                     /db_xref="taxon:4236"
                     /clone="CLSM17114"
                     /lab_host="E.coli"
                     /clone_lib="SAMN00149969 CLS(LMS) lettuce sativa"
                     /note="Vector: pBRcDNASfiAB; The normalized library was
                     constructed from multiple sources of RNA from a single
                     genotype using Trimmer-Direct kit. cDNAs were then
                     size-fractionated, directionally cloned into a custom
                     medium-copy vector and transformations made with three
                     size classes (L-large, M-medium and S-small) to minimize
                     size bias due to differential transformation efficiency.
                     Details of each source of RNA and library construction can
                     be obtained at http://cgpdb.ucdavis.edu/"

  Query Match             54.9%;  Score 77.4;  DB 80;  Length 933;

  Matches   99;  Conservative    0;  Mismatches   36;  Indels    0;  Gaps    0;

Qy          4 CATCAATTTCCTTTAGCTCTTTATCAAGGAAATATTCTTTTTCCTCGTAGCGAAGGGCCA 63
              | |  | ||| || ||||| || || || | ||| || || |||||||| ||     |||
Db        603 CGTGGACTTCTTTCAGCTCCTTGTCGAGAACATACTCCTTGTCCTCGTAACGGGTAACCA 544

Qy         64 TATGAATGTTTCAGATCCAATCGTTGAAGTTTGACCCATCGAAGATAATTCTCCCAACCA 123
              |  ||||||  | ||||||||| |||||||| |||| ||| || || |  ||||||  ||
Db        543 TTCGAATGTGGCGGATCCAATCATTGAAGTTGGACCTATCAAAAATCACCCTCCCACTCA 484

Qy        124 ATTTCATGAGTGAGA 138
              | |||||||||||||
Db        483 AATTCATGAGTGAGA 469


Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662